UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4325


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JENNIFER ANN BOYLES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00373-TDS-1)


Submitted:   October 30, 2012             Decided:   November 13, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Harry L. Hobgood, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jennifer Ann Boyles pled guilty to accessory after the

fact to robbery, 18 U.S.C. § 3 (2006), and received a term of

eight    months’      imprisonment.             Boyles    appeals     her    sentence,

arguing that the district court used an incorrect legal standard

in overruling her objection to an increase for a firearm that

was “otherwise used,” as that term is defined in U.S. Sentencing

Guidelines Manual § 2B3.1 (2011).                We affirm.

            Boyles drove Anthony Eric Hill and his friend, Lindsey

Lee     Robinson,     to      a    convenience     store,       waited   while     Hill

attempted to rob the store, then drove Hill to a hospital after

he pointed his gun at the store clerk and the clerk’s husband

shot him.     Boyles previously had driven Hill before and after he

committed an armed robbery.              She was aware on this occasion that

Hill intended to rob the store and saw a gun in his hand when he

got out of her car to commit the robbery.                    Boyles was initially

charged with robbery in conjunction with Hill and Robinson, but

pled    guilty   to      an       information    charging       her   with   being    an

accessory after the fact to the robbery.                        She cooperated with

the government and testified at Robinson’s trial.

            In     the     presentence      report,       the    probation     officer

calculated    Boyles’         offense    level    by     beginning    with   the     base

offense level of 20 from § 2X3.1 (Accessory After the Fact) and

USSG § 2B3.1 (Robbery), adding 6 levels for an offense in which

                                            2
a   firearm      is    not     discharged,         but   is    “otherwise      used,”       see

§ 2B3.1(b)(2)(B),            and    subtracting          6    levels    as    directed       by

§ 2X3.1.            With     a     3-level         reduction      for    acceptance         of

responsibility, see USSG § 3E1.1, Boyles’ total offense level

was 17.      She was in criminal history category I, which gave her

a recommended advisory Guidelines range of 24-30 months.                               Boyles

objected to the 6-level increase for a gun that was “otherwise

used” on the ground that the enhancement was applicable only if

she “knew or should have known” 1 that Hill would “otherwise use”

the firearm in the commission of the robbery, i.e., point the

firearm     at    the      clerk.       Boyles       contends     that       there    was    no

evidence to support that conclusion.

              The      district        court       overruled      Boyles’       objection,

finding that “it was reasonably foreseeable to Miss Boyles that

Mr.   Hill       would     have     used     the      firearm,     as    that        term   is

contemplated          within     the   guidelines.”             When    defense       counsel

protested that the mere fact that Boyles saw Hill with the gun

drawn as he went into the store did not establish that she had

“reason to know” that he would do more than brandish it, the

court noted that her “case would be stronger if [Hill] walked

out of the car with the handgun drawn and then said, I am not

going to point it at anybody.                      I am not going to do anything

      1
          See USSG § 2X3.1 cmt. n.1; USSG § 1B1.3 cmt. n.10.



                                               3
with it.”        The district court varied Boyles’ sentence downward

to 12 months based on the 18 U.S.C. § 3553(a) (2006) sentencing

factors, then reduced the sentence again on the government’s

motion for a substantial assistance departure, which resulted in

an 8-month sentence.

               Generally,     we    review        a    sentence     for     reasonableness

under     an     abuse      of     discretion            standard,        which      requires

consideration         of     both       the           procedural      and         substantive

reasonableness of the sentence.                   Gall v. United States, 552 U.S.
38, 51 (2007).             Improper calculation of the Guidelines range

constitutes significant procedural error.                           Id.      The district

court’s determination of the offense level for the underlying

offense     within     the       meaning     of        § 2X3.1(a)     is     an    issue    of

Guidelines      interpretation         that       is    reviewed     de    novo.       United

States v. Cross, 371 F.3d 176, 180 (4th Cir. 2004).                                  However,

properly preserved claims of procedural error are also reviewed

for harmlessness.           Puckett v. United States, 556 U.S. 129, 141

(2009); United States v. Savillon-Matute, 636 F.3d 119, 123 (4th

Cir.), cert. denied, 132 S. Ct. 454 (2011).                         Although Boyles did

not object to the district court’s use of the term “reasonably

foreseeable,”        “[a]    party     may    preserve       a     claim     of     error   by

informing the court–when the court ruling or order is made or

sought–of      the   action      the   party       wishes    the     court    to    take[.]”



                                              4
Fed. R. Crim. P. 51(b) (quoted in United States v. Lynn, 592
F.3d 572, 577-78 (4th Cir. 2010.)

             As    discussed       above,   Application     Note    1    to     § 2X3.1

directs the district court to apply the base offense level for

the       underlying       offense,         plus      any   specific            offense

characteristics “that were known, or reasonably should have been

known” to the defendant.              Application Note 1 to § 2X3.1 also

cites Application Note 10 to USSG § 1B1.3 (Relevant Conduct),

which     states    that     the    defendant’s    relevant    conduct,         for   a

conviction of accessory after the fact, includes “all conduct

relevant to determining the offense level for the underlying

offense that was known, or reasonably should have been known, by

the defendant.”

             Boyles      contends      that     the     district        court    erred

procedurally by finding that Hill’s use of his firearm during

the robbery was “reasonably foreseeable” 2 to her, rather than

applying     the    “known     or    reasonably    should    have       been    known”

standard prescribed for accessory after the fact convictions.

Boyles further contends that the error was not harmless because

the two standards are significantly different and the district

court     failed    to     make     factual     findings    under       the     correct

standard.

      2
          See USSG § 1B1.3(a)(1)(B).


                                            5
               Boyles relies on an unpublished Fourth Circuit case

and      two         Sixth      Circuit   cases,      all     of        which     are

distinguishable.             See United States v. Palmer, No. 97-4684, 1998
WL 654442 (4th Cir. Sept. 21, 1998) (unpublished); United States

v. Anderson, 416 F. App’x 533 (6th Cir. 2011); United States v.

Wuliger, 981 F.2d 1497, 1504 (6th Cir. 1992).                          The defendant

in Palmer only became involved in the crime several days after

the crime was committed.             Although the other decisions deal with

language similar to the terms at issue in this case, they do not

address accessory after the fact sentences and are not relevant

here.

               The    government     argues   that,   if    the    district     court

erred, the error was harmless, pointing out that courts have

used the terms “known or reasonably should have been known” and

“reasonably foreseeable” interchangeably in discussing sentences

imposed for an accessory after the fact conviction.                       See United

States v. Goodbear, 676 F.3d 904, 911 (9th Cir. 2012); United

States v. Martinez, 342 F.3d 1203, 1209 n.6 (10th Cir. 2003).

               We conclude that the district court erred by using the

term “reasonably foreseeable” in making its finding on Boyles’s

objection to the 6-level increase for a firearm otherwise used;

however, the error was harmless.               As Boyles notes in her reply

brief,    the    “reasonably        foreseeable”   standard       is    prospective,

that is, the district court asks whether the defendant could

                                          6
anticipate that his co-defendants might take certain actions and

thus makes himself accountable for their conduct by continuing

in     the    joint      criminal       activity     with     that    knowledge.         By

contrast,      the       “known    or    reasonably        should    have   been    known”

standard is retrospective; the court asks whether the defendant

knew    or    should      have    known    that     certain      conduct    had    already

occurred when he involves himself in the crime by assisting the

criminal.

              Here, Boyles actually participated in the robbery but

was allowed to plead guilty to accessory after the fact.                                The

facts of her case were thus atypical for an accessory after the

fact conviction, and may explain the district court’s use of the

“reasonably         foreseeable”        test.        We    are    satisfied     that    the

court’s analysis would not have been different had it used the

“known or reasonably should have been known” test.                              The facts

before       the    court      would     still      have    been     that   Boyles      had

previously participated in an armed robbery committed by Hill

and that she saw Hill go into the store with a gun in his hand

to   commit        the   current     robbery.         Her    participation        was   not

conditioned,          either      before    or      after    the     robbery,      on   any

limitations on Hill’s use of the gun.                            We conclude that the

district court’s error did not affect its findings, and that the

district court correctly determined that Boyles was accountable

for Hill’s use of the firearm during the robbery.

                                                7
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    8